Citation Nr: 1625073	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  13-09 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include an anxiety disorder and depression.

2.  Entitlement to service connection for drug dependency.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to June 1976.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over the case was subsequently transferred to the RO in Portland, Oregon.

Initially, the Board notes that the Veteran also requested service connection for PTSD in his February 2011 claim; however, he specifically withdrew that issue from consideration prior to the July 2011 rating decision, stating that his military history did not support such a claim.  See June 2011 written statement and March 2016 Bd. Hrg. Tr. at 17 (representative noting that PTSD claim had been withdrawn).  In addition, the Veteran expressed disagreement with the denial of service connection for a right shoulder disability in the July 2011 rating decision.  The RO granted that claim in an August 2012 rating decision, and the Veteran did not express disagreement with that determination.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  Based on the foregoing, the issues in appellate status are as stated above.

A hearing was held before the undersigned Veterans Law Judge at the RO in March 2016.  A transcript of the hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal, with the exception of VA treatment records, some of which already considered by the RO in connection with the claims on appeal.  The Veteran and his representative waived the Agency of Original Jurisdiction's (AOJ) initial review of the additional evidence of record at the time of the Board hearing.  See Bd. Hrg. Tr. at 18-20.

The Board also notes that the Veteran submitted a timely notice of disagreement (NOD) with an April 2015 rating decision, challenging a reduction of the evaluation for his service-connected left leg disability.  See April 2016 NOD.  However, the Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged receipt of that NOD and is processing that appeal.  Therefore, a remand for the issuance of a statement of the case (SOC) is not required at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999) (finding that if an NOD remains unprocessed, a remand is required for issuance of an SOC). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.  Specifically, it appears that there may be outstanding VA and non-VA treatment records, as detailed in the directives below, as well as Social Security Administration (SSA) records.

In addition, the February 2013 VA examiner determined that it was less likely than not that the Veteran's diagnosed anxiety disorder not otherwise specified (NOS) and sedative, hypnotic or anxiolytic drug dependence were due to the Valium he was given during service at Fitzsimons Army Medical Center.  In so finding, the examiner noted that the Veteran shared that he had symptoms of depression and anxiety prior to joining the Army, which was prior to being prescribed the medication.  The examiner stated that there was no evidence to indicate that Valium was prescribed incorrectly.  She also stated that it was true that his addiction to that class of medication began following his prescription of Valium, but he also struggled with addiction to many other types of substances in his lifetime and likely had a predisposition, as many individuals are prescribed Valium and do not become addicted to it.

Although the VA examiner addressed questions related to the Veteran's current psychiatric disorders, the opinion does not contain a complete rationale for the determination that the diagnosed disorders preexisted service under the required legal standard, including a discussion of any in-service aggravation.  The examiner also did not address the Veteran's documented complaint of feeling nervous in a May 1976 service treatment record.  In addition, the Veteran's representative has since contended that his mental health issues could be related to the death of his father during service or secondary to all of his service-connected disabilities, including the actual injury to his leg.  See, e.g., May 2015 representative statement and March 2016 Bd. Hrg. Tr. at 4.

Based on the foregoing, an additional VA examination and medial opinion are needed for further clarification.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder and drug dependency.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

A specific request should be made for any non-VA treatment providers, including the Adams County Mental Health Center in Denver, Boulder County Mental Health, and Dr. W.P., as reported during the Board hearing and in VA treatment records.  See, e.g., March 2016 Bd. Hrg. Tr. at 14 and VA treatment records from November 1999 (Denver VA Medical Center (VAMC)).

The AOJ should also secure any outstanding VA treatment records.  The request for VA treatment records should include a search for any records from the Denver VAMC dated from 1990 to November 1999.

2.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder other than PTSD that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements, as well as the February 2013 VA examination report.

The Veteran and his representative have contended that his mental health issues and drug dependence began as a result of the benzodiazepine (Valium) medication that initially prescribed in service  after an injury to his left leg.  The Veteran's representative has also indicated that these issues could be related to the death of the Veteran's father during service or secondary to his service-connected disabilities, including the his left leg disability.  See, e.g., May 2015 representative statement and March 2016 Bd. Hrg. Tr. at 4-21.

The Veteran's service treatment records (September 2010 and April 2012 VBMS entries) show that he injured his left leg in December 1972 and was subsequently treated at the Fitzsimons Army Medical Center.  He was prescribed Valium while at that facility, as well as for treatment of tension headaches the following year.  See, e.g., December 1972 to January 1973 hospital notes; January 1973 and June 1974 service treatment records.  The service treatment records also show that he reported smoking marijuana in January 1974, as well as feeling nervous in May 1976.  The service personnel records (June 2011 VBMS entries) show that he the Veteran received an Article 15 in December 1974 and was recommended for a requested reassignment in January 1976 to help his mother following the death of his father.

The post-service evidence shows the Veteran's reported history of his mental health issues and drug use while seeking treatment.  See, e.g., VA treatment records from Eastern Colorado Healthcare System in November 1999, October 2008, and November 2010; May 2008 VA treatment records from Mountain Home VAMC; February 2009 VA treatment records from Omaha SARRTP/SUDP; February 2013 VA examination report; March 2016 Bd. Hrg. Tr. at 7, 16 (Veteran testified to drug use, but not addiction, prior to service and that he started having problems with prescription drugs in service and manipulated prescriptions).

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders other than PTSD present during the appeal period (beginning around February 2011).  If any previously diagnosed psychiatric disorder is not found on examination, the examiner should address the prior diagnoses of record.

The examiner should address whether any diagnosis identified clearly and unmistakably preexisted service.   If so, he or she should identify the disorder and state whether there was an increase in the severity of the preexisting psychiatric disorder during service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

For each diagnosis identified that did not clearly and unmistakably preexist service, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any circumstances or symptomatology therein.

The examiner should also state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused by or permanently aggravated by a service-connected disability.  See April 2015 codesheet (list of currently service-connected disabilities).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

